Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 1 of 31 Pagel

exizerT 4A

SOUTHERN CALIFORNIA OUTSIDE UTILITY INFRASTRUCTURE AGREEMENT

BETWEEN
WESTERN LINE CONSTRUCTORS CHAPTER INC., NECA INC.

AND
LOCAL UNION 47

INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
AFL-CIO

EFFECTIVE DATES

DECEMBER 1, 2018 TO DECEMBER 31, 2022
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 2 of 31 PagelID #:6

ARTICLE

U

I

IV

TABLE OF CONTENTS
TITLE
AGREEMENT
BASIC PRINCIPLES
SCOPE OF WORK

EFFECTIVE DATE-CHANGES-TERM OF AGREEMENT
Grievances - Disputes

EMPLOYERS RIGHTS-UNION RIGHTS
Contractor Qualifications
License

Non-Resident Employees
Stewards

Union Removal

Tools

Cancellation
Management Rights
Equipment Signs
Favored Nations Clause
Dues Deduction
Substance Abuse

HOURS-WAGES-WORKING CONDITIONS
Hours and Overtime

Beat the Heat

Labor Day

Pay Day

Classifications and Wage Rates
Crews-Supervision

Shift Work

Lay Off Pay

Termination Slips

Safety

Inclement Weather

REFERRAL PROCEDURE
Classification A
Classification B

PAGE

HNAnA Mab BH PW WH VW

OOWoowmnwownnnrm © ~)

1]
1]
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 3 of 31 PagelID #:7

TABLE OF CONTENTS - CONTINUED

Vv FRINGES 14
Health & Welfare & HRA 15
Employer Reports 15
National Electrical Annuity Plan 16
A401 (k) 16
Sick Pay Exemption 17
VI ADMINISTRATIVE MAINTENANCE FUND 17
VII SEPARABILITY CLAUSE 18
VII LABOR MANAGEMENT COOPERATIVE COMMITTEE 18
Ix NATIONAL LABOR MANAGEMENT COOPERATIVE 19
COMMITTEE
X APPRENTICESHIP 20
XI CODE OF EXCELLENCE 21
XI SEPARABILITY CLAUSE 21
SIGNATURE PAGE 22
EXHIBIT A GRIEVANCE PROCEDURE 23
EXHIBIT B SCHEDULE 1 24
EXHIBIT C SCHEDULE 2 25
EXHIBIT D SCHEDULE 3 26
EXHIBIT E SCHEDULE 4 27

EXHIBIT F SCHEDULE 5 28
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 4 of 31 PagelID #:8

AGREEMENT

Agreement by and between Western Line Constructors Chapter, Inc., NECA Inc., and Local Union
No. 47, IBEW.

It shall apply to all firms who sign a Letter of Assent to be bound by the terms of this Agreement.

As used hereinafter in this Agreement, the term "Chapter" shall mean the Western Line
Constructors Chapter, Inc., NECA, Inc., and the term "Union" shall mean Local Union No. 47,
IBEW.

The term "Employer" shall mean an individual firm who has been recognized by an assent to this
Agreement.

BASIC PRINCIPLES

The Employer and the Union have a common and sympathetic interest in the Electrical Industry.
Therefore, a working system and harmonious relations are necessary to improve the relationship
between the Employer, the Union and the Public. Progress in industry demands a mutuality of
confidence between the Employer and the Union. All will benefit by continuous peace and by
adjusting any differences by rational, common-sense methods. Now, therefore, in consideration
of the mutual promises and agreements herein contained, the parties hereto agree as follows:

SCOPE OF THE WORK

The scope of work covered by this Agreement shall be all work necessary for the installation of
all types of underground ducts, or raceways used as enclosures for electrical conductors, whether
power, control, communications, or street-lighting and CATV, and installation and welding of gas
lines, including excavation and backfill.

It shall include all cutting, fitting and "bandaging" of such ducts and raceways, the cleaning and
rodding and installation of "Fish and Pull Wires".

It shall include the grounding, setting, leveling and grouting of pre-cast manholes, handholes and
pads, as well as the pouring of the concrete envelope, if there is such.

It shall include the laying of pre-assembled cables.

Residential services only, may be installed in duct. No secondary installations, nor work in or
around energized equipment or conductor will be allowed.

It is the intent of this Agreement to include all the foregoing areas of work jurisdiction when such
work is to be performed in underground systems as part of a common ditch; and/or to be performed
in a single ditch in established easements.
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 5 of 31 PagelD #:9

ARTICLE I
EFFECTIVE DATE - CHANGES - GRIEVANCES - DISPUTES

Section 1.01 This Agreement shall take effect December 1, 2018, and shall remain in effect until
December 31, 2022, unless otherwise specifically provided for herein. It shall continue in effect
from December 1, 2018 through November 30, 2019, from December 1, 2019 through December
31, 2020, from January 1, 2021 through December 31, 2021 and then from year to year thereafter
January | through December 31 of each year, unless changed or terminated in the way later
provided herein.

Section 1.02

(a) Either party or an Employer withdrawing representation from the Chapter or not
represented by the Chapter, desiring to change or terminate this Agreement must provide
written notification at least 90 days prior to the expiration date of the Agreement or any
anniversary date occurring thereafter.

(b) Whenever notice is given for changes, the nature of the changes desired must be specified
in the notice, or no later than the first negotiating meeting unless mutually agreed
otherwise.

(c) The existing provisions of the Agreement, including this Article, shall remain in full force
and effect until a conclusion is reached in the matter of proposed changes.

(d) Unresolved issues or disputes arising out of the failure to negotiate a renewal or
modification of this Agreement that remain on the 20th of the month preceding the next
regular meeting of the Council on Industrial Relations for the Electrical Contracting
Industry (CIR) may be submitted jointly or unilaterally to the Council for adjudication.
Such unresolved issues or disputes shall be submitted no later than the next regular meeting
of the Council following the expiration date of this Agreement or any subsequent
anniversary date. The Council's decisions shall be final and binding.

(e) When a case has been submitted to the Council, it shall be the responsibility of the
negotiating committee to continue to meet weekly in an effort to reach a settlement on the
local level prior to the meeting of the Council.

(f) Notice of a desire to terminate this Agreement shall be handled in the same manner as a
proposed change.

Section 1.03 This Agreement shall be subject to change or supplement at any time by mutual
consent of the parties hereto. Any such change or supplement agreed upon shall be reduced to
writing, signed by the parties hereto, and submitted to the International Office of the IBEW for
approval, the same as this Agreement.

Section 1.04 There shall be no stoppage of work either by strike or lockout because of any
proposed changes in this Agreement or dispute over matters relating to this Agreement. All such
matters must be handled as stated herein.
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 6 of 31 PagelD #:10

Section 1.05 There shall be a Labor-Management Committee of three representing the Union
and three representing the Employers. It shall meet regularly at such stated times as it may decide.
However, it shall also meet within 48 hours when notice is given by either party. It shall select its
own Chairman and Secretary. The Local Union shall select the Union representatives and the
Chapter shall select the management representatives.

Section 1.06 All grievances or questions in dispute shall be adjusted by the duly authorized
representative of each of the parties to this Agreement. In the event that these two are unable to
adjust any matter within 48 hours, they shall refer the same to the Labor-Management Committee.

Section 1.07 All matters coming before the Labor-Management Committee shall be decided by
a majority vote. Four members of the Committee, two from each of the parties hereto, shall be a
quorum for the transaction of business, but each party shall have the right to cast the full vote of
its membership and it shall be counted as though all were present and voting.

Section 1.08 Should the Labor-Management Committee fail to agree or to adjust any matter;
such shall then be referred to the Council on Industrial Relations for the Electrical Contracting
Industry for adjudication. The Council's decisions shall be final and binding.

Section 1.09 When any matter in dispute has been referred to conciliation or arbitration for
adjustment, the provisions and conditions prevailing prior to the time such matters arose shall not
be changed or abrogated until agreement has been reached or a ruling has been made.

ARTICLE II
EMPLOYER RIGHTS - UNION RIGHTS

Section 2.01

(a) CONTRACTOR QUALIFICATIONS. Certain qualifications, knowledge, experience and
proof of financial responsibility are required of everyone desiring to be an Employer in the
Electrical Industry. Therefore, an Employer who contracts for electrical work is a person,
firm, or corporation having these qualifications and maintaining a place of business, a
suitable financial status to meet payroll requirements.

(b) LICENSE. Members of the Union, except those meeting the requirement of "Employer"
as defined herein, shall not contract for any electrical work. Any member of the I.B.E.W.
possessing any valid state contractor’s license while subject to employment under terms of
the Agreement, shall maintain same on an inactive status.

Section 2.02 NON-RESIDENT EMPLOYEES. An employer signatory to a collective
bargaining agreement or to a letter of assent to an agreement with another IBEW Local Union,
who signs an assent to this Agreement, may bring up to four bargaining unit employees employed
in that Local Union’s jurisdiction into this Local’s jurisdiction and up to two bargaining unit
employees per job from that Local’s jurisdiction to this Local’s jurisdiction for specialty or service
maintenance work. All charges of violations of this section shall be considered as a dispute and
shall be processed in accordance with the provisions of this agreement for the handling of
grievances with the exception that any decision of a local labor management committee that may

3
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 7 of 31 PagelD #:11

be contrary to the intent of the parties to the National Agreement on Employee Portability, upon
recommendation of either or both the appropriate IBEW International Vice President or NECA
Regional Executive Director, is subject to review, modification, or rescission by the Council on
Industrial Relations.

Section 2.03 STEWARDS. Stewards may be appointed for all shops and jobs and the Union
shall notify the Employer, in writing, the name of any Steward so appointed. Stewards may be
appointed by, may be removed by, are subject to the authority of and shall report to the Business
Manager. Employers have the right to discharge a Steward, but discharge shall not take place until
after the Business Manager has been given forty-eight (48) hours notice, which shall be confirmed
in writing. Disagreement on layoff shall be subjected to the grievance provision of this Agreement.
The Union has the right to appoint Stewards at any shop and/or any job where workers are
employed under the terms of this Agreement. The Employer shall be notified and furnished the
name of the Steward. Such Stewards shall be allowed sufficient time during the regular working
hours without loss of pay to see that the terms and conditions of this Agreement are observed at
the shop or on the job. No Steward shall be discriminated against by any Employer because of the
faithful performance of duties as Steward, nor shall any Steward be removed from the job until
notice has been given to the Business Manager of the Union.

Section 2.04 UNION REMOVAL. This agreement does not deny the right of the Union or its
representative to render assistance to other organizations by removal of its members from jobs
when necessary and when the Union or its proper representatives decide to do so, but no removal
shall take place until forty-eight (48) hours written notice, excluding Saturdays and Sundays, is
first given to the Employer involved.

Section 2.05 All workmen shall provide hand tools themselves with all hand tools necessary to
perform their work. The Employer shall furnish all other necessary tools and equipment, including
power tools.

Section 2.06 CANCELLATION. The Local Union is part of the International Brotherhood of
Electrical Workers, and any violation or annulment by an individual Employer of the approved
Agreement of this or any other Local Union of the I.B.E.W., other than violations of Paragraph 2
of this Section, will be sufficient cause for the cancellation of his Agreement by the Local Union,
after a finding has been made by the International President of the Union that such a violation or
annulment has occurred.

The subletting, assigning, or transfer by an individual Employer of any work in connection with
electrical work to any person, firm or corporation not recognizing the IBEW or one of its Local
Unions as the collective bargaining representative of his employees on any electrical work in the
jurisdiction of this or any other Local Union to be performed at the site of the construction,
alteration, painting or repair of a building, structure or other work, will be deemed a material
breach of this Agreement.

All charges of violations of Paragraph 2 of this Section shall be considered as a dispute and shall
be processed in accordance with the provision of this Agreement covering the procedure for the
handling of grievances and the final and binding resolution of disputes.
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 8 of 31 PagelID #:12

Section 2.07 MANAGEMENT RIGHTS. The Union understands the Employer is responsible
to perform the work required by the owner. The Employer shall, therefore, have no restrictions
except those specifically provided for in the collective bargaining agreement, in planning, directing
and controlling the operation of all his work, in deciding the number and kind of employees to
properly perform the work, in hiring and laying off employees, in transferring employees from job
to job within the Local Union's geographical jurisdiction, in determining the need and number as
well as the person who will act as Foreman in requiring all employees to observe the Employer's
and/or owner's rules and regulations not inconsistent with this Agreement, in requiring all
employees to observe all safety regulations, and in discharging employees for proper cause.

Section 2.08 EQUIPMENT SIGNS. All Employer equipment using public streets and driven by
workmen under the terms of this Agreement shall bear permanent identification signs, seals,
decals, or stickers in area visible from the outside of said equipment. These signs shall not be
magnetic type.

Section 2.09 All employees covered by the terms of this Agreement shall be required to become
and remain members of the Union as a condition of employment from and after the eighth day
following the date of their employment or the effective date of this Agreement, whichever is later.

Section 2.10 FAVORED NATIONS. The Union agrees that if, during the life of this Agreement,
it grants to any other Employer in the Electrical Contracting Industry on work covered by this
Agreement, any better terms or conditions than those set forth in this Agreement, such better terms
or conditions shall be made available to the Employer under this Agreement and the Union shall
immediately notify the Employer of any such concession.

Section 2.11. DUES DEDCUTION.

(a) The employer agrees to deduct and forward to the Financial Secretary of the Local Union,
upon receipt of a voluntary written authorization, the additional working dues from the pay
of each IBEW member. The amount to be deducted shall be the amount specified in the
approved Local Union Bylaws. Such amount shall be certified to the employer by the
Local Union upon request by the employer.

(b) Employers agree to deduct from the Employees check and forward to the specified Local
Union 401K Plan a specific amount from each payroll check to be designated by the
Employee on not more that a quarterly basis. The parties hereto agree that these Funds are
managed solely by the Local Union (s) and will not be used to the detriment of the Chapter
or NECA. In addition, the Employer does not contribute any amounts to these Funds or
Administration of the Funds in any way. These Funds will be forwarded electronically
through the Chapter’s one-check system on a monthly basis to an account designated and
administered solely by the Local Union(s). In addition, all administration for requesting
any deduction will be managed by the Local Union(s) and will be completed at the time of
referral. Enforcement for delinquent payments to these funds shall be the sole
responsibility of the Local Union(s).
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 9 of 31 PagelD #:13

Section 2.12 SUBSTANCE ABUSE The dangers and costs that alcohol and other chemical
abuses can create in the electrical contracting industry in terms of safety and productivity are
significant. The parties to this Agreement resolve to combat chemical abuse in any form and agree
that, to be effective, programs to eliminate substance abuse and impairment should contain a strong
rehabilitation component. The local parties recognize that the implementation of a drug and
alcohol policy and program must be subject to all applicable federal, state, and local laws and
regulations. Such policies and programs must also be administered in accordance with accepted
scientific principles and must incorporate procedural safeguards to ensure fairness in application
and protection of legitimate interests of privacy and confidentiality. To provide a drug-free
workforce for the Electrical Construction Industry, each IBEW local union and NECA chapter
shall implement an area-wide Substance Abuse Testing Policy. The policy shall include minimum
standards as required by the IBEW and NECA. Should any of the required minimum standards
fail to comply with federal, state, and/or local laws and regulations, they shall be modified by the
local union and chapter to meet the requirements of those laws and regulations.

Section 2.13. STEWARD CLAUSE The Business Manager of the Union shall have the right
to appoint a Steward at any shop or job or on any crew where workers are employed under the
terms of this Agreement. The Employer shall not make transfer of any Steward from the shop
or job or crew to which he was appointed to another shop or job or crew without first having
notified the Business Manager of the Union of his/her desire to make such transfer and having
secured Union's approval of the transfer proposed. Such Steward shall see that this Agreement
and Working and Safety Rules are observed and he shall be allowed sufficient time and be
furnished necessary transportation to perform these duties during regular working hours. Under
no circumstances shall the Employer dismiss, or otherwise discriminate against, an employee
for making a complaint or giving evidence with respect to an alleged violation of any provision
of the Agreement.

The Steward shall be included in all overtime at his/her headquarters whenever feasible.

The Business Manager shall remove from his/her duties any Steward at any time he
considers the best interest of the Local Union will be served thereby and shall notify the
Employer immediately of such removal.

Among the duties of the Steward are to:
(a) See that all workers at the respective shop or job have valid referral slips or other
evidence of referral.

(b) Assist in seeing that the working conditions of this Agreement are adhered to by both
the Employer and the employee.

(c) He shall immediately report to the Business Manager, or his/her representative,
any violation of this Agreement that cannot be settled on the job.

The Steward shall be advised as soon as possible of any change of status of any member of
the crew.
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 10 of 31 PageID #:14

The Steward, when appointed in accordance with the foregoing provisions, shall remain on
the job until such time as the job is complete.

When an Employer believes a Steward should be removed from the job, he shall:

(a)

(b)

(c)

Notify the Business Manager of the reasons why he believes the Steward should be
removed.

If the Business Manager does not agree that there is just cause to remove the Steward,
he may request a meeting with the Employer's Representative to attempt to resolve the
dispute.

Ifthe Business Manager and the Employer's Representative do notresolve the dispute
and the Employer discharges the Steward, the dispute will be referred to the Labor-
Management Committee established by Section 1.05 forthe adjustment thereof.

ARTICLE II
HOURS - WAGES - WORKING CONDITIONS

Section 3.01 HOURS AND OVERTIME.

(a)

(b)

(c)

Eight (8) consecutive hours between 7:00 A.M. and 5:30 P.M. with thirty (30) minutes
for a lunch period shall constitute a workday. The normal workweek is considered
Monday — Friday. The normal starting and quitting time shall be 7:00 A.M. and 3:30
P.M. respectively. The lunch period shall be between the hours of 11:00 A.M. and 1:30
P.M.

If the majority of employees at a job location (75%) elect, 4-10’s shall be allowed,
provided the Employer and/or the customer agrees. If 4-10’s are required by the
customer, it shall be allowed without further approval process.

Overtime shall be paid for all hours outside normal work hours as provided for in the
applicable section. Four-tens shall be limited to Monday through Thursday or Tuesday
through Friday. If a crew desires to make up missed days due to inclement weather or
holidays, and the Employer agrees, they will be allowed to do so within the five (5) days
of Monday through Friday. Anyone not wishing to make up a day will not be required
to do so and will not be discriminated against. All make-up days are to be scheduled for
at least eight (8) hours.

All work performed after the 8 hour worked and up to the 12" hour worked Monday
through Friday, and the first 8 (eight) hours worked on Saturday will be paid at 1% times
(one and one-half times) the straight time rate of pay for all employees covered by this
Agreement.

All work performed after the 12" hour worked Monday through Friday, and after 8 hour
worked on Saturday and all work performed on Sundays and Holidays will paid at 2 times
(double time) the straight time rate of pay for all employees covered by this Agreement.
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 11 of 31 PageID #:15

The employee(s) will stay on the appropriate overtime rate until the employee(s) have
been released for 8 hours of rest per Section 3.13.

(d) The following will be listed as holidays and if worked are to be paid at double the regular
hourly rate: New Year's Day, Martin Luther King Day, Memorial Day, Fourth of July,
Labor Day, Veterans Day, Thanksgiving Day, the day after Thanksgiving, and Christmas
Day.

(e) On storm damage and emergencies, the Employer shall provide expenses for meals and
lodging to Employees after sixteen (16) hours.

(f) Two (2) Fifteen (15) minute breaks will be allowed per day.

Section 3.02 BEAT THE HEAT. During the months of June 15 through September 15, because
of high temperatures in the area, the starting time of the normal eight (8) hour workday may be
varied by the Employer. During June 15 through September 15, to beat the heat the earliest starting
time permitted shall be 5:00 A.M.

Section 3.03 LABOR DAY. No work shall be performed on Labor Day, except in case of
emergency.

Section 3.04 PAY DAY. Each Contractor shall post in his place of business a notice specifying
a day and hour, not later than quitting time as pay day (not Saturday, Sunday, or Holiday) and not
more than five (5) days pay shall be held back unless special permission is obtained from the
Business Manager of the Union. Further, employees shall be paid at the work site. In the event
an employee doesn’t receive his/her paycheck at quitting time on payday, he/she shall receive eight
(8) hours pay at the straight time rate of pay for each twenty-four (24) hours or portion thereof
until he/she receives it. Employee must be present on payday to accept check. If the employee is
not present no penalty shall apply.

Section 3.05 CLASSIFICATIONS AND WAGE RATES. The minimum hourly rate of wages
shall be paid as set forth on Schedule | and 2 attached hereto as Exhibits B & C.

Section 3.06 CREWS - SUPERVISION.
(a) Foreman may not supervise more employees than they can safely and adequately handle.

(b) Employees, other than Foreman, may supervise other employees, subject to the
provisions of Section 3.05(b). Such crew size shall be limited to no more than five (5)
employees, including the supervising employee, and for a duration not to exceed two (2)
weeks.

Section 3.07 SHIFT WORK.
When so elected by the contractor, multiple shifts of at least (5) days’ duration may be worked.
When two (2) or three (3) shifts are worked:
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 12 of 31 PageID #:16

The first shift (day shift) shall be worked between the hours of 8:00 a.m. and 4:30 p.m. Workmen
on the “day shift” shall receive eight (8) hours’ pay at the regular hourly rate for eight (8) hours’
work.

The second shift (swing shift) shall be worked between the hours of 4:30 p.m. and 12:30 a.m.
Workmen on the “swing shift” shall receive eight (8) hours’ pay at the regular hourly rate plus
10% for seven and one-half (7 1/2) hours’ work.

The third shift (graveyard shift) shall be worked between the hours of 12:30 a.m. and 8:00 a.m.
Workman on the “graveyard shift” shall receive eight (8) hours’ pay at the regular hourly rate plus
15% for seven (7) hours’ work.

A lunch period of thirty (30) minutes shall be allowed on each shift. All overtime work required
after the completion of a regular shift shall be paid at one and one-half (1 1/2) times the “shift”
hourly rate.

There shall be no pyramiding of overtime rates and double the straight rate shall be the maximum
compensation for any hour worked. There shall be no requirement for a day shift when either the
second or third shift is worked.

Section 3.08 LAY OFF PAY. Any workman being laid off, not having been notified at least one
(1) hour previous to the lay off, shall be paid the hourly rate for time necessary to collect his
possessions and terminate.

Section 3.09 TERMINATION SLIPS. When workmen are terminated, they shall be given a
termination slip stating the reason for such termination. These slips shall be furnished by the
Union in quadruplicate with a copy forwarded to the Local Union Office and NECA Office. No
discriminatory action will be taken by the Union against the Employer or his supervisors for
recording the reasons for termination.

Nothing in this section shall prohibit the right of the Union or employee from using the grievance
procedure.

Section 3.10 SAFETY. Adequate safety and protective devices shall be supplied workmen by
the Employer in accord with applicable Safety Orders of the Division of Industrial Safety of the
State of California and/or CAL-OSHA.

Section 3.11 INCLEMENT WEATHER/SHOW UP PAY. Any employee reporting for work on
a scheduled work day and does not start work due to any reason beyond his/her control, and not
having been notified prior to one (1) hour before starting time, shall be paid for two (2) hours at
the applicable rate of pay. Employees may be required to perform duties, including safety
meetings, at headquarters during these two (2) hours. However, if an employee chooses to suspend
work after having started work, due to inclement weather, the employee shall be paid for time
worked only.
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 13 of 31 PageID #:17

It is agreed that, except in emergencies, employees shall not be required to work in rain or other
inclement weather. No individual workers of the crews shall be called in to work except in extreme
emergencies.

In the event employees have missed work during the previous week due to inclement weather, or
other reasons beyond their control, they shall be allowed to work Saturday to make up lost time
(at the regular straight-time rate of pay, provided the employee has not exceeded forty (40) hours
that week), provided the Employer and/or the Customer agrees with such make-up. No employees
shall be required to work such make-up day. This provision does not apply to a 4-10 schedule as
set forth in Section 3.01(b) above.

Section 3.12 FOREMAN BY NAME. The Employer shall have the right to call a Foreman by
name provided:

(a) The employee has not quit his previous employer within the past two weeks.

(b) The employer shall notify the Business Manager in writing of the name of the individual
who is to be requested for employment as a Foreman. Upon such request, the Business
Manager shall refer said Foreman. When an employee is called as a Foreman, he must
remain as a Foreman for 1,000 hours or must receive a reduction of force.

Section 3.13. 8 - HOUR REST PERIOD. When workers are required to work six (6) hours or
more overtime outside of normal work shifts they shall be relieved for a rest period of eight (8)
or more continuous hours, or they shail be compensated at the appropriate overtime rate of pay
for all hours worked until released from work for eight (8) or more continuous hours. The
Employer has the right to move the start of the workday back, so employees can have the eight
(8) hour rest period.

ARTICLE IV
REFERRAL PROCEDURE

Section 4.01 In the interest of maintaining an efficient system of production in the Industry,
providing for an orderly procedure of referral of applicants for employment, preserving the
legitimate interests of employees in their employment status within the area and of eliminating
discrimination in employment because of membership or non-membership in the Union, the parties
hereto agree to the following system of referral of applicants for employment.

Section 4.02 The Union shall be the sole and exclusive source of referral of applicants for
employment.

Section 4.03 The Employer shall have the right to reject any applicant for employment.

Section 4.04 The Union shall select and refer applicants for employment without discrimination
against such applicants by reason of membership or non-membership in the Union, and such

10
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 14 of 31 PagelID #:18

selection and referral shall not be affected in any way by rules, regulations, bylaws, constitutional
provisions or any other aspect or obligation of Union membership policies or requirements. All
such selection and referral shall be in accord with the following procedure.

Section 4.05 The Union shall maintain a register of applicants for employment established on the
basis of the Classifications and Groups listed below. Each applicant for employment shall be
registered in the highest priority Group in the classification or classifications for which he

qualifies:

CLASSIFICATION A — UNDERGROUND SYSTEMS EQUIPMENT MAN

GROUP I

GROUP II

GROUP Ill

GROUP IV

GROUP |

GROUP I

GROUP III

GROUP IV

All applicants for employment who have two or more years experience in the trade,
are residents of the geographical area constituting the normal construction labor
market and who have been employed for a period of at least one year in the last two
years under a collective bargaining agreement between the parties to this
Agreement.

All applicants for employment who have two or more years experience in the trade.

All applicants for employment who have one or more years experience in the trade,
are residents of the geographical area constituting the normal construction labor
market area and who have been employed for at least six months in the last two
years in the trade under a collective bargaining agreement between the parties to
this Agreement.

All other applicants for employment who have experience in the trade and have the
necessary qualifications pertaining to their classification.

CLASSIFICATION B - TECHNICIAN/TRUCK DRIVER

All applicants for employment who have two or more years experience in the trade,
are residents of the geographical area constituting the normal construction labor
market and who have been employed in the normal construction labor market area
for a period of at least one year in the last two years under a collective bargaining
agreement between the parties to this Agreement.

All applicants for employment who have one or more years experience in the trade.
All applicants for employment who have six months or more experience in the
trade, are residents of the geographical area constituting the normal construction
labor market area and who have been employed in the normal construction labor
market area for at least six months in the last two years in the trade under a
collective bargaining agreement between the parties to this Agreement.

All applicants for employment who have experience in the trade.

11
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 15 of 31 PagelD #:19

Section 4.06 Ifthe registration list is exhausted and the Local Union is unable to refer applicants
for employment to the Employer within 48 hours from the time of receiving the Employer's
request, Saturdays, Sundays, and holidays excepted, the Employer shall be free to secure applicants
without using the Referral Procedure but such applicants, if hired, shall have the status of
"temporary employees".

Section 4.07 The Employer shall notify the Business Manager promptly of the names and Social
Security numbers of such “temporary employees” and shall replace such “temporary employees”
as soon as registered applicants for employment are available under the Referral Procedure.

Section 4.08 "Normal construction labor market" is defined to mean the following geographical
area plus the commuting distance adjacent thereto which includes the area from which the normal
labor supply is secured:

(a) The State of California, except Siskiyou, Modoc, and Del Norte Counties; the State of
Nevada, except Lincoln, Clark, and that part of Nye County south of the Mount Diablo
base line, including the area determined by the Secretary of Labor and the commute
distance adjacent to the geographical area.

(b) There shall be one (1) dispatch point established within the normal construction labor
market area: 1405 Spruce St., Suite H, Riverside, California 92507, will be the
dispatching point for applicants for employment in:

Counties in Nevada: Esmeralda County, and Nye County north of the Mount Diablo base line.

Counties in California: San Diego, Imperial, Orange, Los Angeles, Riverside, San Bernardino,
San Luis Obispo, Ventura, Santa Barbara, Kern, Inyo and Mono.

Should the Local Unions decide to move the dispatching offices or establish new ones, they will
notify the contractors thirty (30) days prior to such change.

The above geographical area is agreed upon by the parties to include the area defined by the
Secretary of Labor to be the appropriate prevailing wage area under the Davis-Bacon Act to which
the Agreement applies.

Section 4.09 "Resident" means a person who has maintained his permanent home in the above
defined geographical area for a period of not less than one year or who, having had a permanent
home in this area, has temporarily left with the intention of returning to this area as his permanent
home.

Section 4.10 An “Examination” shall include experience rating tests if such examination shall
have been given prior to the date of this procedure, but from and after the date of this procedure,
shall include only written and/or practical examinations given by a duly constituted Outside
Construction Local Union of the J.B.E.W. Reasonable intervals of time for examinations are

12
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 16 of 31 PageID #:20

specified as ninety (90) days. An applicant shall be eligible for examination if he has three and
one half (3 2) years’ experience in the trade.

Section 4.11 The Union shall maintain an "Out of Work List" which shall list the applicants within
each Group in chronological order of the dates they register their availability for employment.

Section 4.12 An applicant who is hired and who receives, through no fault of his own, work of
forty hours or less, shall, upon re-registration, be restored to his appropriate place within his Group.

Section 4.13

(a)

(b)

Employers shall advise the Business Manager of the Local Union of the number of
applicants needed. The Business Manager shall refer applicants to the Employer by first
referring applicants in Group I in the order of their place on the "Out of Work List" and
then referring applicants in the same manner successively from the "Out of Work List"
in Group II, then Group IT, and then Group IV. Any applicant who is rejected by the
Employer shall be returned to his appropriate place within his Group and shall be referred
to other employment in accordance with the position of his Group and his place within
his Group.

An applicant who is discharged for cause two times within a 12-month period shall be
referred to the neutral member of the Appeals Committee for a determination as to the
applicant’s continued eligibility for referral. The neutral member of the Appeals
Committee shall, within three business days, review the qualifications of the applicant
and the reasons for the discharges. The neutral member of the Appeals Committee may,
in his or her sole discretion: (1) require the applicant to obtain further training from the
JATC before again being eligible for referral; (2) disqualify the applicant for referral for
a period of four weeks or longer depending on the seriousness of the conduct and/or
repetitive nature of the conduct; (3) refer the applicant to an employee assistance
program, if available, for evaluation and recommended action; or (4) restore the applicant
to his/her appropriate place on the referral list.

Section 4.14 The only exceptions, which shall be allowed in this order of referral, are as follows:

(a)

(b)

When the Employer states bona fide requirements for special skills and abilities in his
request for applicants, the Business Manager shall refer the first applicant on the register
possessing such skills and abilities.

The age ratio clause in the Agreement calls for the employment of an additional employee
or employees on the basis of age. Therefore, the Business Manager shall refer the first
applicant on the register satisfying the applicable age requirements provided, however,
that all names in higher priority Groups, if any, shall first be exhausted before such
overage reference can be made.

13
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 17 of 31 PagelID #:21

Section 4.15 An Appeals Committee is hereby established composed of one member appointed
by the Union, one member appointed by the Employer or by the Association, as the case may be,
and a Public Member appointed by both these members.

Section 4.16 It shall be the function of the Appeals Committee to consider any complaint of any
employee or applicant for employment arising out of the administration by the Local Union of
Sections 4.04 through 4.14 of the Agreement. The Appeals Committee shall have the power to
make a final and binding decision on any such complaint, which shall be complied with by the
Local Union. The Appeals Committee is authorized to issue procedural rules for the conduct of
its business, but it is not authorized to add to, subtract from, or modify any of the provisions of
this Agreement and its decisions shall be in accord with this Agreement.

Section 4.17 A representative of the Employer or of the Association, as the case may be,
designated to the Union in writing, shall be permitted to inspect the Referral Procedure records at
any time during normal business hours.

Section 4.18 A copy of the Referral Procedure set forth in this Agreement shall be posted on the
Bulletin Board in the offices of the Local Union and in the offices of the Employers who are parties
to this Agreement.

Section 4.19 ONE YEAR LETTER & TURNAROUND PAY. In the event the Employer
rejects any applicant for employment as provided in Article IV, Section 4.03, such rejection
shall be made at thejob site or shop unless the Employer has, within one (1) year prior to the
referral for an applicant, notified the Union in writing of the reason that it wished to reject the
applicant. Applicants qualified for work who are rejected at the job site or shop shall receive
ano fee $25.00 Gas/Gift Card or Check. If an Employer rejects an applicant, he shall notify
the Union ofthe rejection by letter within forty-eight (48) hours.

ARTICLE V
FRINGE BENEFITS

Section 5.01 It is agreed that in accord with the Employees Benefit Agreement of the National
Electrical Benefit Fund ("NEBF") as entered into between the National Electrical Contractors
Association and the International Brotherhood of Electrical Workers on September 3, 1946, as
amended, and now delineated as the Restated Employees Benefit Agreement and Trust, that unless
authorized otherwise by the NEBF, the individual employer will forward monthly to the NEBF's
designated local collection agent an amount equal to 3% of the gross monthly labor payroll paid
to, or accrued by, the employees in this bargaining unit, and a completed payroll report prescribed
by the NEBF. The payment shall be made by check or draft and shall constitute a debt due and
owing to the NEBF on the last day of each calendar month, which may be recovered by suit
initiated by the NEBF or its assignee. The payment and the payroll report shall be mailed to reach
the office of the appropriate local collection agent not later than fifteen (15) calendar days
following the end of each calendar month.

The individual Employer hereby accepts, agrees to be bound by, the Restated Employees Benefit
Agreement and Trust.

14
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 18 of 31 PageID #:22

An individual Employer who fails to remit as provided above shall be additionally subject to
having his agreement terminated upon seventy-two (72) hours’ notice, in writing, being served by
the Union, provided the individual Employer fails to show satisfactory proof that the required
payments have been paid to the local collection agent.

The failure of an individual Employer to comply with the applicable provisions of the Restated
Employees Benefit Agreement and Trust shall also constitute a breach of his labor agreement.

Section 5.02

(a)

(b)

HEALTH AND WELFARE. The Employer agrees to pay effective December 1, 2018
$5.75, effective January 1, 2019 $6.00, effective January 1, 2020 $6.25, effective January
1, 2021 $6.50 and effective January 1, 2022 $6.75 for each hour worked by each Employee
covered under the terms of this Agreement to the Line Constructors Benefit Fund [LINECO]
for the purpose of providing insurance benefits for eligible Employees and/or their
dependents. The first $0.25 of additional contributions required beyond those set forth
above will be borne by the Employer. Any additional contribution required beyond the
amounts set forth above will be paid by the Employee from a subtraction of their NEAP
hourly contribution amount.

HRA: Effective December 1, 2019 the Employer agrees to pay into the Line Construction
Benefit Fund $0.10 per hour ($0.10 is the required and maximum per hour contribution
allowed); effective January 1, 2021 the contribution will increase to $0.20 per hour ($0.20
is the required and maximum per hour contribution allowed) and effective January 1, 2022
the contribution will increase to $0.30 per hour ($0.30 is the required and maximum per
hour contribution allowed) through the term of this Agreement. HRA is calculated on all
hours worked for all working classifications covered by this Agreement. These
contributions shall be used to provide Health Reimbursements Accounts(s) under the Line
Construction Benefit Fund Plan of Benefits.

Section 5.03 EMPLOYER REPORTS.

(a)

(b)

Each Employer shall report monthly to the Trustees in writing upon the forms provided and
mailed to him by the Trustees, the names of all his employees during each month. The
Employer shall include payment and such other information as may be properly required by
the Trustees or carriers.

The parties recognize and acknowledge that the regular and prompt payment of Employer
contributions to the Trust Fund is essential to the maintenance of these funds; therefore, any
amount determined by the Trustees of such Trust Funds as liquidated damage shall be due
and payable upon the day immediately following the date on which the contributions
become delinquent.

The Trustees, to the extent provided for in the Trust, shall be entitled to and may file legal
action for the collection of any and all contributions and delinquency charges due and owing
by any and all Employers here-under and in the event such action is maintained and filed,
in addition to recovering of payments due and owing, liquidated damages and legal rate of
interest, the Employers hereunder agree to pay all costs of such suit or suits, together with
reasonable attorney fees.

15
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 19 of 31 PageID #:23

(c) Continued failure on the part of any Employer to make prompt payments of his contribution
to the Trust or the failure to make the required reports and payment shall be deemed to be a
breach of the collective bargaining agreement and the Employer shall be subject to the
grievance procedure as provided for in this Agreement. The parties to this Agreement shall
require the Employer to make any and all payments due or to become due by him under the
terms of this Agreement.

Section 5.04 PENSION - NATIONAL ELECTRICAL ANNUITY PLAN. It is agreed that in
accord with the IBEW-District Ten- NECA Individual Equity Retirement Plan Agreement entered
into between the National Electrical Contractors Association, Inc., and the International
Brotherhood of Electrical Workers on December 11, 1973, as amended, and now delineated as the
National Electrical Annuity Plan Agreement and Trust, that unless authorized otherwise by the
National Electrical Annuity Plan ("NEAP"), the individual employer will forward monthly to
NEAP's designated collection agent an amount as specified below for each hour worked, together
with a completed payroll report prescribed by the NEAP. The payment shall be made by check or
draft and shall constitute a debt due and owing to NEAP on the last day of each calendar month,
which may be recovered by suit initiated by NEAP or its assignee. The payment and the payroll
report shall be mailed to reach NEAP not later than fifteen (15) calendar days following the end of
each calendar month.

The individual employer hereby accepts, and agrees to be bound by, the National Electrical
Annuity Plan Agreement and Trust.

An individual employer who fails to remit as provided above shall be additionally subject to having
his/her agreement terminated upon seventy-two (72) hours notice in writing being served by the
Union provided the individual employer fails to show satisfactory proof that the required payments
have been paid to the appropriate collection agent.

The failure of an individual employer to comply with the applicable provisions of the National
Electrical Annuity Plan Agreement and Trust shall also constitute a breach of his/her labor
agreement.

The NEAP hourly contribution amounts are set forth on Schedule’s 1-5 attached hereto as Exhibits
B through F. The NEAP contribution amount is paid on all hours worked.

Section 5.05 401(k) Employers agree to deduct from the Employees check and forward to the
specified Local Union Fund for a 401(k) Plan a specific amount from each payroll check to be
designated by the Employee on not more that a quarterly basis. The parties hereto agree that
these Funds are managed solely by the Local Union(s) and will not be used to the detriment of
the Chapter or NECA. Inaddition, the Employer does not contribute any amounts to these
Funds or Administration of the Funds in any way. These Funds will be forwarded electronically
through the Chapter's one-check system on a monthly basis to an account designated and
administered solely by the Local Union(s). In addition, all administration for requesting any
deduction will be managed by the Local Union(s) and will be completed at the time of referral.
Enforcement for delinquent payments to these funds shall be the sole responsibility of the Local
Union(s).

16
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 20 of 31 PagelD #:24

Section 5.06 Sick Pay Exemption: During the time this Agreement is in effect, if the Federal
Government or the State of California or any city, county or political subdivision of the State of
California enacts a statute, ordinance, rule, law or regulation mandating paid sick leave for
employees within its jurisdiction, both parties to this Agreement hereby agree to waive the
requirements of the statute, ordinance, rule, law or regulation including, but not limited to, Article
1.5 (commencing with Section 245) of the California labor code and California labor code Section
2810.5 (H) and all local ordinances, including, but not limited to those cities of Los Angeles,
Riverside, San Diego, and Santa Monica. Any employer who is signatory to this Agreement shall
not be required to comply with said statute, ordinance, rule, law or regulation, and any employee
covered by this Agreement shall not have any right or cause of action against any signatory
employer or IBEW Local 47 for violation of said statute, ordinance, rule, law or regulation.

ARTICLE VI
ADMINISTRATIVE MAINTENANCE FUND

Section 6.01 All employers signatory to this labor agreement shall contribute .5% of their
gross monthly labor payroll payable to the Administrative Maintenance Fund for each hour worked
by each employee covered by this Agreement. The monies are for the purpose of administration
of the collective bargaining agreement, grievance handling, and all other management duties and
responsibilities pursuant to this Agreement. The Administrative Maintenance Fund contribution
shall be submitted with all other fringe benefits covered in the labor agreement by the 15" of the
month. This fund shall be administered solely by the Chapter and will not be used to the detriment
of the Local Union or the IBEW. Enforcement for delinquent payments to this fund shall be the
sole responsibility of the fund and not the Local Union.

Section 6.02 Each individual Employer shall contribute an amount not to exceed one percent
(1%) nor less than .2 of 1% of the productive electrical payroll as determined by each local Chapter
and approved by the Trustees with the following exclusions:

(1) Twenty-five percent (25%) of all productive electrical payroll in excess of 75,000 man
hours paid for electrical work in any one Chapter area during any one calendar year but not
exceeding 150,000 man hours.

(2) One Hundred percent (100%) of all productive electrical payroll in excess of 150,000
man hours paid for electrical work in any one Chapter area during any one calendar year.

(Productive electrical payroll is defined as the total wages (including overtime) paid with respect
to all hours worked by all classes of electrical labor for which a rate is established in the prevailing
labor area where the business is transacted.)

Payment shall be forwarded monthly to the National Electrical Industry Fund in a form and manner
prescribed by the Trustees no later than fifteen (15) calendar days following the last day of the
month in which the labor was performed. Failure to do so will be considered a breach of this
Agreement on the part of the individual Employer.

17
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 21 of 31 PagelD #:25

ARTICLE VII
SEPARABILITY CLAUSE AND NON-DISCRIMINATION

Section 7.01 SEPARABILITY CLAUSE. Should any provision of this Agreement be declared
illegal by any court of competent jurisdiction, such provisions shall immediately become null and
void, leaving the remainder of the Agreement in full force and effect and the parties shall,
thereupon, seek to negotiate substitute provisions which are in conformity with the applicable laws.

Section 7.02 NON-DISCRIMINATION. It is the continuing policy of the Employer and the
Union that the provisions of the Collective Bargaining Agreement shall be applied to all employees
without regard to race, sex, age, color, religious creed or national origin.

ARTICLE VIII
LABOR MANAGEMENT COOPERATION COMMITTEE

Section 8.01 The parties agree to participate in a Labor-Management Cooperation Fund, under
authority of Section 6(b) of the Labor Management Cooperation Act of 1978, 29 U.S.C. §175(a)
and Section 302(c)(9) of the Labor Management Relations Act, 29 U.S.C. §186(c)(9). The
purposes of this Fund include the following:

1) to improve communications between representatives of Labor and Management;

2) to provide workers and employers with opportunities to study and explore new and
innovative joint approaches to achieving organizational effectiveness;

3) to assist workers and employers in solving problems of mutual concern not susceptible to
resolution within the collective bargaining process;

4) to study and explore ways of eliminating potential problems which reduce the
competitiveness and inhibit the economic development of the electrical construction
industry;

5) to sponsor programs which improve job security, enhance economic and community
development, and promote the general welfare of the community and industry;

6) to engage in research and development programs concerning various aspects of the industry,
including, but not limited to, new technologies, occupational safety and health, labor
relations, and new methods of improved production;

7) to engage in public education and other programs to expand the economic development
of the electrical construction industry;

8) to enhance the involvement of workers in making decisions that affect their working lives;
and,

9) to engage in any other lawful activities incidental or related to the accomplishment of
these purposes and goals.

18
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 22 of 31 PagelD #:26

Section 8.02 The Fund shall function in accordance with, and as provided in, its Agreement and
Declaration of Trust and any amendments thereto and any other of its governing documents. Each
Employer hereby accepts, agrees to be bound by, and shall be entitled to participate in the LMCC,
as provided in said Agreement and Declaration of Trust.

Section 8.03 Each Employer shall contribute $0.00. Payment shall be forwarded monthly, in a
form and manner prescribed by the Trustees, no later than fifteen (15) calendar days following the
last day of the month in which the labor was performed. The Western Line Constructors Chapter,
NECA, or its designee, shall be the collection agent for this Fund.

Section 8.04 If an Employer fails to make the required contributions to the Fund, the Trustees
shall have the right to take whatever steps are necessary to secure compliance. In the event the
Employer is in default, the Employer shall be liable for a sum equal to 15% of the delinquent
payment, but not less than the sum of twenty dollars ($20), for each month payment of
contributions is delinquent to the Fund, such amount being liquidated damages, and not a penalty,
reflecting the reasonable damages incurred by the Fund due to the delinquency of the payments.
Such amount shall be added to and become a part of the contributions due and payable, and the
whole amount due shall bear interest at the rate of ten percent (10%) per annum until paid. The
Employer shall also be liable for all costs of collecting the payment together with attorneys’ fees.

ARTICLE IX
NATIONAL LABOR MANAGEMENT COOPERATION COMMITTEE

Section 9.01 The parties agree to participate in the NECA-IBEW National Labor-
Management Cooperation Fund, under authority of Section 6 (b) of the Labor-Management
Cooperation Act of 1978.29 U.S.C. §175 (a) and Section 302 (c) (9) of the Labor- Management
Relations Act, 29 U.S.C. §186 (c) (9). The purposes of this Fund include the following:

(1) to improve communication between representatives of labor and management;

(2) to provide workers and employers with opportunities to study and explore new and
innovative joint approaches to achieving organization effectiveness;

(3) to assist worker and employers in solving problems of mutual concern not susceptible to
resolution within the collective bargaining process;

(4) to study and explore ways of eliminating potential problems which reduce the
competitiveness and inhibit the economic development of the electrical construction industry;

(5) to sponsor programs which improve job security, enhance economic and community
development, and promote the general welfare of the community and the industry;

(6) to encourage and support the initiation and operation of similarly constituted local labor-
management cooperation committees;

(7) to engage in research and development programs concerning various aspects of the

industry, including, but not limited to, new technologies, occupational safety and health, labor
relations, and new methods of improved production;

19
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 23 of 31 PagelD #:27

(8) to engage in public education and other programs to expand the economic development
of the electrical construction industry;

(9) to enhance the involvement of workers in making decisions that affect their working lives;
and

(10) to engage in any other lawful activities incidental or related to the accomplishment of
these purposes and goals.

Section 9.02 The Fund shall function in accordance with, and as provided in, its Agreement
and Declaration of Trust, and any amendments thereto and any other of its governing documents.
Each Employer hereby accepts, agrees to be bound by, and shall be entitled to participate in the
NLMCC, as provided in said Agreement and Declaration of Trust.

Section 9.03 Each employer shall contribute one cent (1¢) per hour worked, up to a
maximum of 150,000 hours per year, for work performed under the terms of IBEW Local Union
agreements with the Western Line Constructors Chapter, Inc., NECA, Inc. Payment shall be
forwarded monthly, in a form and manner prescribed by the Trustees, no later than fifteen (15)
calendar days following the last day of the month in which the labor was performed. The Western
Line Constructors Chapter, Inc., NECA, Inc., or its designee, shall be the collection agent for this
Fund.

Section 9.04 If an Employer fails to make the required contributions to the Fund, the
Trustees shall have the right to take whatever steps are necessary to secure compliance. In the
event the Employer is in default, the Employer shall be liable for a sum equal to 15% of the
delinquent payment, but not less than the sum of twenty ($20), for each month payment of
contributions is delinquent to the Fund, such amount being liquidated damages, and not a penalty,
reflecting the reasonable damages incurred by the Fund due to the delinquency of the payments.
Such amount shall be added to and become a part of the contributions due and payable, and the
whole amount due shall bear interest at the rate of ten percent (10%) per annum until paid. The
Employer shall also be liable for all costs of collecting the payment, together with attorneys’ fees.

ARTICLE X
APPRENTICSHIP

Section 10.01 The Area Training Agreement entered into between the Western Line
Constructors Chapter of NECA, and IBEW local union number 47 as approved by the International
President on December 1, 1975, and as amended, shall govern all matters of apprenticeship and
training, and the financing thereof. Presently, the contribution rate to the Apprenticeship and
Training Trust is .25% of the gross monthly labor payroll. Apprentices’ wages and ratio of
apprentice to Journeymen are specified in the Area Training Agreement

20
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 24 of 31 PagelD #:28

ARTICLE XI
CODE OF EXCELLENCE

Section 11.01 The parties to this Agreement recognize that to meet the needs of our customers,
both employer and employee must meet the highest levels of performance, professionalism, and
productivity. The Code of Excellence has proven to be a vital element in meeting the customers’
expectations. Therefore, each IBEW local union and NECA chapter shall implement a Code of
Excellence Program. The program shall include minimum standards as designed by the IBEW and
NECA.

ARTICLE XII
SEPARABILITY CLAUSE

Section 12.01. Should any provisions of this Agreement be declared illegal by any court of
competent jurisdiction, such provisions shall immediately become null and void, leaving the
remainder of the Agreement in full force and effect and the parties shall, thereupon, seek to
negotiate substitute provisions which are in conformity with the applicable laws.

21
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 25 of 31 PagelD #:29

SOUTHERN CALIFORNIA OUTSIDE UTILITY INFRASTRUCTURE AGREEMENT between WESTERN LINE
CONSTRUCTORS CHAPTER, INC., NECA, INC. and LOCAL UNION 47 INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, AFL-CIO.

WESTERN LINE CONSTRUCTORS LOCAL UNION 47

CHAPTER INC., NECA, INC. INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS,
AFL-CIO

Cla 25-89 <Fbp—=_dbcly

fi ames M. Stapp Date Patrick Lavin Date
California Chairman Business Manager

 

WN Sa eg —

ie: W. Weaver Date
hapter Manager

22
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 26 of 31 PagelD #:30

EXHIBIT A
GRIEVANCE PROCEDURE

STEP ONE: A Grievance must be filed no later than ten (10) days after the date of action
complained of, or the date employee became aware of the incident which is the basis for the
Grievance, whichever is later.

STEP TWO: All Grievances shall be presented orally by the aggrieved employee and a Shop
Steward or a Union Business Representative to the aggrieved employee's immediate supervisor. Both
parties shall put forth their best efforts to resolve the Grievance at this level within seventy-two (72)
hours. If the Grievance is not resolved within seventy-two (72) hours of the oral discussion, Step
Three shall be followed.

STEP THREE: In the event that the Grievance is not settled by the procedure in Step Two, the
Union Business Representative shall, not later than ten (10) calendar days after the completion of
Step Two, present the Employer with the Grievance in written form, setting forth the following:

a. A statement of the Grievance and the facts upon which it is based.

b. The Section or Sections of the Agreement relied upon or claimed to have been
violated.

c. The remedy or correction, which is desired.

In the event either party desires a meeting to discuss the Grievance, the parties shall meet
within ten (10) calendar days from receipt of said Grievance for the purpose of discussing the
...Grievance. The party served with written notice of the Grievance shall within ten (10) calendar days
after the aforementioned meeting, or in the event no meeting is held within ten (10) calendar days
after the receipt of the Grievance, answer the Grievance in writing.

STEP FOUR: In the event the Grievance is not settled in Step Three, it shall be referred to
the Labor-Management Committee.

23
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 27 of 31 PagelD #:31

EXHIBIT B

Schedule 1h, 4

For work performed in the Counties set forth in Section 4.08 except: San Diego, Imperial and Southern Orange-area
covered by SDG&E

Employers Cost Per Hour
For IBEW Local Union 47
Southern California Outside Utility Infrastructure Agreement
December 1, 2018 — December 31, 2022

 

Wages NEAP

 

Classification | 12/1/18 | 12/1/19 | 1/1/21 | 1/1/22 | 12/1/18 | 1/1/19 | 12/1/19 | 1/1/21 | 1/1/22

 

Foreman $44.90 | $45.80 | $46.95 | $48.24 | $6.60 | $6.35 | $6.85 | $6.85 | $7.10

 

U/G Systems
Equipment Man | $42.33 | $43.18 | $44.26 | $45.48 | $6.60 | $6.35 | $6.85 | $6.85 | $7.10

 

Technician/
Truck Driver $33.05 | $33.71 | $34.55 | $35.50 | $5.60 | $5.35 | $5.85 | $5.85 | $6.10

 

U/G Technician
Trainee 2™ Step2 | $25.33 | $25.84 | $26.49 | $27.22 | $3.70 | $3.70 | $3.95 | $3.95 | $4.20

 

 

U/G Technician
Trainee 1*'Steps | $21.81 | $22.25 | $22.81 | $23.44 | $2.05 | $2.05 | $2.30 | $2.30 | $2.55

 

 

 

 

 

 

 

 

 

 

Footnotes below only apply to work performed under this Schedule - Schedule 1:

1. Travel to the Job — Effective December 1, 2018 the Employer shall pay for traveling time and furnish
transportation for all employees from the place where they report for work each day and return to the same
place at the end of each work day on all work within the jurisdiction of the Union.

2. Underground Tech Trainee 2" Step employees will remain in this working classification until they have
worked a total of 1,000 hours and/or 6 months in this classification. Upon meeting these hour/time
requirements the employee will be advanced to the Technician/Truck Driver classification.

3. Underground Tech Trainee 1* Step employees will remain in this working classification until they
have worked a total of 2,000 hours and/or 1 year in this classification. Upon meeting these hour/time
requirements the employee will be advanced to the Underground Tech Trainee 2"4 Step classification.

4. All SWPPP type work covered by the SCE Project Labor Agreement for Transmission and Substation

Projects per the Letter dated June 27, 2012 from SCE will be performed under the working Classifications set
forth above in Schedule 1.

24

 
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 28 of 31 PageID #:32

EXHIBIT C

Schedule 2

For work performed in the following California Counties: San Diego, Imperial and Southern Orange-area covered by
SDG&E

Employers Cost Per Hour
For IBEW Local Union 47
Southern California Outside Utility Infrastructure Agreement
December 1, 2018 — December 31, 2022

 

 

 

 

 

 

 

 

Wages NEAP
Classification 12/1/18 | 12/1/19 | 1/1/21 1/1/22 | 12/1/18 | 1/1/19 | 12/1/19 | 1/1/21 | 1/1/22
Foreman $28.94 | $29.52 | $30.26 | $31.09 | $3.45 | $3.20 | $3.70 | $3.70 | $3.95
U/G Systems

Equipment Man_ | $25.51 | $26.02 | $26.67 | $27.40 | $3.45 | $3.20 | $3.70 | $3.70 | $3.95

Technician/Truck
Driver $20.63 | $21.04 | $21.57 | $22.16 | $3.20 | $2.95 | $3.45 | $3.45 | $3.70

U/G Technician

Trainee i $15.69 | $16.00 | $16.40 | $16.85 | $0.90 | $0.90 | $1.15 | $1.15 | $1.40

 

 

 

 

 

 

 

 

 

Footnotes below only apply to work performed under this Schedule — Schedule 2:
|. The U/G Technician Trainee will remain in this working classification until they have worked

a total of 1,500 hours in this classification. Upon meeting these hour requirements, the employee
will be advanced to the Technician/Truck Driver classification.

25

 
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 29 of 31 PageID #:33

EXHIBIT D

Schedule 3:

For work performed on Southern California Edison [SCE] property.

UTILITY/POWER POLE & ANCHOR HOLE DIGGING

Employers Cost Per Hour
For IBEW Local Union 47
Southern California Outside Utility Infrastructure Agreement
December 1, 2018 — December 31, 2022

The purpose of this Schedule is for allowing utility/power pole and anchor holes on Southern
Californian Edison [SCE] property to be hand-dug or dug by the use of a backhoe under the
Agreement with the goal to keep this work performed exclusively by I]BEW-NECA Contractors.

Pole Hole Digging Classifications:
The parties hereto agree that utility/power pole and anchor holes to be hand-dug or dug with the use

of a backhoe for SCE will be performed by the following working classification:

 

Wages NEAP

 

Classification 12/1/18 | A2/T/19 | A/A/21 | A/1/22 | 12/1/18 | 1/1/19 | 12/1/19 | 1/1/21 | 1/1/22

 

U/G Systems
Equipment Man _| $41.50 | $42.33 | $43.39 | $44.58 |_ $6.60 | $6.35 | $6.85 | $6.85 | $7.10

 

Technician/Truck
Driver $32.41 | $33.06 | $33.89 | $34.82 | $5.60 | $5.35 | $5.85 | $5.85 | $6.10

 

 

 

 

 

 

 

 

 

 

 

 

1. Travel to the Job — Effective December 1, 2018 the Employer shall pay for traveling time and
furnish transportation for all employees from the place where they report for work each day and
return to the same place at the end of each work day on all work within the jurisdiction of the
Union.

Scope of Duties:
Utility/power pole and anchor hole hand-digging work and/or backhoe pole and anchor hole work

performed for SCE crews only under the Underground Civil Construction Services Sourcing
Agreement effective December 1, 2012. This LOU does not apply on all hard dollar bid projects
covered by the LOU of May 7, 2013 between SCE and Local 47 that covers all work on SCE
properties and the SCE — Local 47 Master PLA that covers Projects for Transmission, Distribution
and Substation Projects, or for work performed by Contractor’s working under the California Outside
Line Construction Agreement.

Crew Composite:
When digging anchor or pole holes with a backhoe the crew composite will be at least 1 U/G Systems

Equipment Man and | Technician/Truck Driver. When hand-digging anchor or pole holes the crew
composite will be at least 2 Technician/Truck Drivers.

26
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 30 of 31 PagelD #:34

EXHIBIT E

Schedule 4

For work performed on San Diego Gas & Electric [SDG&E] property.
UTILITY/POWER POLE & ANCHOR HOLE DIGGING

Employers Cost Per Hour
For IBEW Local Union 47
Southern California Outside Utility Infrastructure Agreement
December 1, 2018 — December 31, 2022

The purpose of this Schedule is for allowing utility/power pole and anchor holes on San Diego Gas
& Electric [SDG&E] property to be hand-dug under the Agreement with the goal to keep this work
performed exclusively by IBEW-NECA Contractors.

Pole Hole Hand Digging Classifications:
The parties hereto agree that utility/power pole and anchor holes to be hand-dug for SDG&E will be

performed by the following working classification:

 

Wages NEAP

 

Classification | 12/1/18 | 12/1/19 | 1/1/21 | 1/1/22 | 12/1/18 | 1/1/19 |12/1/19 | 1/1/21 | 1/1/22

 

| Pole Hole Digging
Technician $22.22 | $22.66 | $23.23 | $23.87 | $3.10 | $2.85 | $3.35 | $3.35 | $3.60

 

 

 

 

 

 

 

 

 

 

 

 

Scope of Duties and Crew Composite:
All utility/power pole and anchor hole hand-digging work performed for SDG&E. Typical 2-man

pole hole digging crew composite will consist of two (2) Pole Hole Digging Technicians.

27
Case: 1:21-cv-04782 Document #: 1-1 Filed: 09/09/21 Page 31 of 31 PagelID #:35

EXHIBIT F

Schedule 5;

For work performed on Southern California Edison [SCE] property.

TRAFFIC CONTROL WORK PERFORMED ON SCE PROPERTIES

Employers Cost Per Hour
For IBEW Local Union 47
Southern California Outside Utility Infrastructure Agreement
December 1, 2018 — December 31, 2022

The purpose of this Schedule is for allowing Traffic Control work to be performed on Southern
Californian Edison [SCE] property under the terms and conditions of the Agreement with the
following working classifications:

Traffic Control Classifications:
The parties hereto agree that Traffic Control work on SCE properties may be performed by the
following working classifications:

 

Wages NEAP

 

Classification A2Z/VW/I8 | UZ/A/19 | W/1/21_ | 1/1/22 | 12/1/18 | W/1/19 | 12/1/19 | 1/1/21 | 1/1/22

 

Traffic Technician

Trainee [2 $18.75 | $19.13 | $19.61 | $20.15 | $1.75 | $1.75 | $2.00 | $2.00 | $2.25

 

Traffic Technician

Trainee II 3 $22.99 | $23.45 | $24.04 | $24.70 | $2.75 | $2.75 | $3.00 | $3.00 | $3.25

 

Traffic Control

 

 

 

 

 

 

 

 

 

 

 

Technician $31.61 | $32.24 | $33.05 | $33.96 | $5.55 | $5.30 | $5.80 | $5.80 | $6.05

 

1. Travel to the Job — Effective December 1, 2018 the Employer shall pay for traveling time and furnish transportation
for all employees from the place where they report for work each day and return to the same place at the end of each
work day on all work within the jurisdiction of the Union.

2. Tech Trainee I employees will remain in this working classification until they have worked a total of 1,000 hours
and/or 6 months in this classification. Upon meeting these hour/time requirements the employee will be advanced to the
Tech Trainee II classification.

3. Tech Trainee II employees will remain in this working classification until they have worked a total of 1,500 hours
and/or 9 months in this classification. Upon meeting these hour/time requirements the employee will be advanced to the
Traffic Control Tech classification.

Scope of Duties:
All Traffic Control work performed on SCE properties. This Schedule does not cover employees

that have already been cleared out under the California Outside Line Construction Agreement
between the parties hereto to perform traffic control work.

Crew Composite:
IBEW Local 47 will establish a Book for each of the classifications set forth above and will clear out

the Trainee Classifications set forth above as long as the Employer has | (one) Traffic Technician
classification per crew.

28
